          Case 1:10-cr-00162-KMW Document 258 Filed 07/23/20 Page 1 of 3



                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
---------------------------------------------------------------X   DOC #: __________________
                                                                   DATE FILED: July 23, 2020
UNITED STATES OF AMERICA

                                                                         10-CR-162 (KMW)
                 v.                                                            ORDER


SABIRHAN HASANOFF,

                           Defendant.
---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

        Defendant Sabirhan Hasanoff moves to reduce his sentence under 18 U.S.C.

§ 3582(c)(1)(A), seeking compassionate release due to his family circumstances, his medical

conditions, and the COVID-19 pandemic. (ECF No. 257.)

       No later than September 21, 2020, Defendant may provide additional affidavit testimony,

documentation, or other information in support of his motion, including but not limited to

confirmation of his mother’s medical condition and an explanation as to why his sister cannot

provide care for his mother.

       No later than September 21, 2020, the Government shall respond to Defendant’s motion.

With its response, the Government shall provide the following information, after conferring with

the Bureau of Prisons (“BOP”) and the United States Probation Office as appropriate:

       1. Whether the Government opposes Defendant’s motion;

       2. Whether and on what dates the BOP received and responded to any request for

           compassionate release that the BOP received from Defendant;
  Case 1:10-cr-00162-KMW Document 258 Filed 07/23/20 Page 2 of 3




3. The BOP’s assessment of the factors listed in the Attorney General’s Memorandum for

   Director of Bureau Prisons dated March 26, 2020 as they pertain to Defendant; who, if

   anyone, at the BOP assessed Defendant’s risk factors for severe COVID-19 illness; and

   upon what information that person’s assessment was made;

4. The criteria used by the BOP to decide whom to test for COVID-19 at FCI Otisville,

   where Defendant resides;

5. Approximately how many tests for COVID-19 have been conducted at FCI Otisville;

6. The number of inmates and staff who have tested positive and the number of inmates

   and staff who have tested negative for COVID-19 at FCI Otisville, both as absolute

   numbers and as a percentage of the total population of inmates and staff at FCI

   Otisville;

7. Whether Defendant has been in close proximity to any inmate or staff member who has

   tested positive for COVID-19;

8. The Government’s assessment of the factors set forth in 18 U.S.C. § 3553(a) as they

   pertain to Defendant;

9. Defendant’s disciplinary record in prison, risk of recidivism, risk of violence, and

   whether any conditions of supervised release should be imposed in the event Defendant

   is released;

10. Whether the BOP has considered or intends to consider Defendant for home

   confinement or furlough; by what date the BOP expects to make a determination

   regarding home confinement or furlough; and upon what specific information the

   BOP’s determination will rely.




                                          2
       Case 1:10-cr-00162-KMW Document 258 Filed 07/23/20 Page 3 of 3




SO ORDERED.

Dated: New York, New York
       July 23, 2020                            /s/ Kimba M. Wood
                                                 KIMBA M. WOOD
                                              United States District Judge




                                     3
